Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1 and 3-16 are currently pending in this application in response to the amendment and remarks filed on December 7, 2022.  Claims 1, 3, 6, and 11-14 are currently amended. Claim 2 has been canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks filed December 7, 2022 have been fully considered and overcame the 112 rejections as presented in the non-final office action filed 07/08/2021. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of 112 rejections is made as shown below. 
With respect to 35 U.S.C. §102(a)(1):
Applicant’s remarks filed December 7, 2022 have been fully considered and are rendered moot because the new ground of 103 obviousness rejections as presented below, does not rely on a single reference as applied in the prior rejections of record for any teaching or matter specifically challenged in the argument. Independent claim 1 has been amended with subject matter that changes the scope of the original claimed invention. Particularly, claim 1 now recites the subject matter of “a communication interface for connecting a personal device that stores a user setting for a guest user to the control”, “wherein the control is configured to adjust the height of the table according to the value stored in the working memory”, “said working memory in a first mode being populated by default associated with the control when no personal device is connected to the control via the communication interface, and in a second mode being populated by a value communicated via the communication interface for communicating with the control when a personal device is connected to the control via the communication 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites the feature “the operating panel user interface” that fails to provide sufficient antecedent basis, hence renders the claim indefinite. See possible antecedent basis for the claimed feature as “operating unit” of the linear electric actuator system as recited in claim 1. (Note: as disclosed in the specification, the operating unit 6 of the linear electric actuator system is define as the operating panel 6. See fig.4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 1, 3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2016/0106205) in view of Rogers, III et al. (US 5,556,163).

With respect to claim 1, Hall teaches a height-adjustable table (height adjustable table 1, fig.1) comprising: 
a linear electric actuator system (control box 12 with control 19, adjusted lifting columns 3, operating panel 8 with user interface 28 and memory 29, fig.7 and par.0027 and par.0031), where the linear electric actuator system (fig.7) comprises: 
at least one linear actuator (linear actuators 3, fig.7 and par.0031), 
a control (control 19, fig.7 and par.0031), 
a system (lifting columns 3 comprising potentiometers or hall sensors, figs.3-4 and par.0028) for determining the actual height adjustment level of the table providing information to the control (for determining the sitting position 13 and standing position 14, par.0028), 
an operating unit (operating panel 8 communicatively wired to the height adjustable table 1, figs.5-7) with activation keys (various buttons 26 along with user display 25, fig.6 par.00030-0031) for user activated height adjustment of the table (buttons 26 to activate user inputs to control up/down movement of the height adjustable table 1, figs.6-7 and par.0031), 
a communication interface (communication interface 23 and 32 of operating panel 8 and control box 12 attached to height adjustable table 1, figs.5-7) for connecting a personal device (for connecting to a mobile phone device 33 as shown in fig.8 and par.0032) that stores a user setting for a guest user to the control (mobile phone 33 includes memory 35 stores the standing position 14 and sitting position 13 to control the height of the adjustable table 1, par.0037; memory 35 of mobile phone 33 interprets to store settings for “a guest user”), 
a working memory (memory 29 of operating panel 8 of control box 12, fig.7; memory 53 of control box 50 of table 1, fig.9) associated with the control (associate with control 19 or 52) for storing a value representing a user setting with regard to a 
wherein the control is configured to adjust the height to the table according to the value stored in the working memory (height of adjustable table is controlled based on default sit/stand values stored in memory 29 and a value set by user that are also stored in memory 29, par.0031, par.0037, par.0044),
said working memory in a first mode being populated by default associated with the control when no personal device is connected to the control via the communication interface (as taught in figs.5-7, operating panel 8 is wired to the adjustable table 1 via control box 12 to control the adjustable table 1 with default sit/stand values stored in memory 29, therefore no mobile device 33 is connected, par.0031, par.0037 and par.0044) and in a second mode being populated by a value communicated via the communication interface for communicating with the control when a personal device is connected to the control via the communication interface (as taught in fig.8, mobile device 33 is wirelessly connected to control the adjustable table 1 via control 19 with user-set sit/stand values stored in memory 35, par.0037 and par.0044).  
With respect to claim 1, Hall teaches the memory to store at least one value representing a user setting with regard to a preferred height adjustment level setting for a frequent user (Hall: memory 29 or 53 to store a user-set values for the sitting level 13 and standing level 14 to adjust table 1, figs.3-4, 7-9; par.0031, par.0037, par.0044, where user-set values store in memories 29 and 53 are settings for “a frequent user” whereas values store in memory 35 are settings for “the guest user”). Nonetheless, Hall fails to teach a programmable memory associated with the control for storing at least one value representing a user setting with regard to a preferred height adjustment level.
However, it is known by Rogers to teach a programmable memory associated with the control for storing at least one value representing a user setting with regard to a preferred height adjustment level setting for a frequent user (Rogers: a programmable memory device to store adjustments to the chair positions for a number of different users, col.2 lines 12-22). 
Because Rogers is also directed to an automatically height adjustable office furniture (Rogers: user height adjustable chair, title and col.2 lines 1-11; Hall: user 

With respect to claim 3, Hall combined with Rogers teaches where the communication interface (Hall: communication interface 23) is a wired connection forming a plug or socket connection part (Hall: communication interface 23 is a wired communication hence would require a plug or socket to connect to the control box 12 as shown in the linear actuator system of height adjustable table 1 of figs.5-7).   

With respect to claim 6, Hall combined with Rogers teaches where the communication interface is wireless (Hall: interface 23/32/41/43/39/51 with wired and wireless, fig.9; modified wireless communication interface 41/43 of modified operating panel 40 and control box 42, fig.8) for communicating with a mobile device (Hall: communicating with mobile phone device 33, par.0032), directly or indirectly via a network, wherein user data for the individual user is stored and can be distributed from (Hall: communication via wireless network 39 where memory 35 of mobile phone device 33 and memory 29 of control panel 8 directly stores user related data such as the standing and sitting positions of adjustable table 1, par.0037).  
With respect to claim 7, Hall combined with Rogers teaches where the mobile device (Hall: mobile phone device 33) is a user interface for wireless accessing of the control and providing an alternative user interface to the operating panel user interface (Hall: user interface 36 of mobile phone device 33 is an alternative to user interface 28 of operating panel 8, figs.7-8).  
With respect to claim 8, Hall combined with Rogers teaches where the mobile device is equipped with a user interface in the form of an app for storing user specific information and preferences such as sit/stand intervals for assisting the user and 
With respect to claim 10, Hall combined with Rogers teaches where the wireless interface includes one of the following: Bluetooth, WIFI, ZigBee, GSM, EDGE, 3G, 4G, 5G or a proprietary protocol (Hall: Bluetooth and WIFI, par.0033).

With respect to claim 9, Hall combined with Rogers teaches where a pairing session of the table and a connected device is subject to transfer of user specific information to the working memory of the control in order to personalize the table to the user as long as a connection via the communication interface is maintained (Hall: wireless mobile device 33 communicates via Bluetooth and WIFI requires pairing with the linear actuator system of height adjustable table 1 as shown in fig.7/9 via modified wireless interface 41/43, fig.8; in order to personalize the standing and sitting level as stored in memory 35 or entered via user interface 36 of mobile device 33, fig.8 and par.0033).  
 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2016/0106205) in view of Rogers, III et al. (US 5,556,163) and further in view of Bae (US 2009/0154079).

With respect to claims 4-5, Hall combined with Rogers teaches of various memories adapted to keep the value representing the user setting that the communication interface and the control is adapted to receive and utilize the data stored (Hall: memory 29/35/53, par.0031, par.0037-0038, and par.0044; Rogers: programmable memory, col.2 lines 12-22). However, Hall combined with Rogers fails to teach of a hardware dongle where the dongle is a data carrier such as a memory stick or SD memory card, flash drive or the like.

Because Bae is also directed to a height adjustable table (Bae: fig.1; Rogers: user height adjustable chair, title and col.2 lines 1-11; Hall: user height adjustable table, figs.1-9), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bae with Hall combined with Rogers to include a flash drive as a data carrier for the purpose of convenient and portability such as automatically backing up data from the laptop computer into the flash drive memory (Bae: par.0083).

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:

With respect to claim 11/1, wherein upon user activation of the activation keys, the control continuously compares the information regarding the actual height adjustment level of the table with the value stored in the programmable memory and in the event that the value of the actual height adjustment level of the table becomes equal to or changes dominance with the value stored in the programmable memory, the control interrupts a supply of power to the electric linear actuator in order to indicate to the user that the height-adjustment of the table has now reached a preferred height setting as indicated by the user setting stored in the programmable memory.  
Claims 12-16 are allowed due to their dependency on claim 11.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 7, 2022